DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201711036010.0 filed 10/30/2017.
Applicant’s indication of National Stage information based on PCT/CN2018/098912 filed 08/06/2018 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/20/2020 and 01/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “judging whether the robot is in a bow-shaped walking phase”. However, it is unclear what a “bow-shaped” walking phase means in reference to the claims and 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fong et al. (US 2014/0005933 A1, hereinafter referred to as Fong).
Regarding claim 1, Fong teaches a method for controlling robot walking, comprising the following steps ([0005], method for mapping parameter data acquired by a robot that travels through an environment; [0027], the robot movement (i.e. walking) is controlled):
constructing a grid map based on grid units marked with a status ([0026], the mapping module generates a grid comprising local parameters and global parameters; the grid depicts the properties of the environment in proximity to associated anchor nodes related to the robot; [0031], the grid can show locations of obstacles and open spaces; Fig. 2B, shows a grid showing the dark status of an obstacle and a light status of open space);
([0022] and [0024], one or more sensors acquire information about the environment in which the robot is moving; [0030], the robot system tracks its path and position, including an anchor node; [0031], a grid includes a map of local parameter data relative to an anchor node in a local reference frame (here, the anchor point/reference point can be the current robot location); [0038], the robot is able to collect data and then collect additional sensor data that can be used to update one or more previous grids and modify sensor data used to populate the old version of the same grid; here, the detected sensor data is used to estimate the robot environment; newer sensor data is used to update the robot environment, thus creating a dynamic detection model (the updating of detected information makes the system a dynamic model));
predicting a forward path condition of the robot based on the dynamic detection model ([0027], the robot can be instructed to move forward, to stop, to move backward, to turn, to rotate about a vertical axis; [0041], as the map of landmarks is constructed and refined, the robot is able to make increasingly accurate estimates of its current pose and the pose of anchor nodes; the updated estimates of the robot and node locations can be used to create an occupancy map for path planning (i.e. estimating and predicting locations and paths); see also [0040]; Fig. 6B, shows predicting a forward path trajectory for the robot based on the dynamic detection model of environment information; arrow from A1 through A4 show a forward path prediction for the robot); and
controlling a walking mode of the robot based on the prediction result ([0027], control the movement of the robot through path planning to efficiently guide the robot to a desired destination; the path planning is based on a parameter map generated from a plurality of parameter grids using current estimations of the poses of anchor nodes corresponding to those grids).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US 2014/0005933 A1, referred to as Fong), and further in view of Huang (CN 105509729 A, hereinafter referred to as Huang, English translation provided, original provided by Applicant).
Regarding claim 2, Fong teaches the invention as described in claim 1. Fong further teaches: wherein establishing a dynamic detection model with a current location of a robot as a reference point comprises the following steps ([0022] and [0024], one or more sensors acquire information about the environment in which the robot is moving; [0030], the robot system tracks its path and position, including an anchor node; [0031], a grid includes a map of local parameter data relative to an anchor node in a local reference frame (here, the anchor point/reference point can be the current robot location); [0038], the robot is able to collect data and then collect additional sensor data that can be used to update one or more previous grids and modify sensor data used to populate the old version of the same grid; here, the detected sensor data is used to estimate the robot environment; newer sensor data is used to update the robot environment, thus creating a dynamic detection model (the updating of detected information makes the system a dynamic model)):
However, Fong does not explicitly teach constructing a first arc line with a first length as a radius by using the reference point as a circle center, and constructing a second arc line with a second length as a radius, wherein the first length is smaller than the second length; determining a region between the first arc line and the second arc line as a first prediction region; determining a region outside the second arc line as a second prediction region; determining a first prediction point, a second prediction point, a third prediction point, a fourth prediction point, and a fifth prediction point in the first prediction region with a current direction of robot walking as a reference direction, the first prediction point is located in the reference direction, a line connecting the first prediction point with the circle center and the reference direction form a first angle, the second prediction point and the fourth prediction point are located on one side of the first prediction point, a line connecting the second prediction point with the circle center and the line connecting the first prediction point with the circle center form a second angle, a line connecting the fourth prediction point with the circle center and the line connecting the first prediction point with the circle center form a fourth angle, the third prediction point and the fifth prediction point are located on the other side of the first prediction point, a line connecting the third prediction point with the circle center and the line connecting the first prediction point with the circle center form a third angle, and a line connecting the fifth prediction point with the circle center and the line connecting the first prediction point with the circle center form a fifth angle; and determining a sixth prediction point, a seventh prediction point and an eighth prediction point in the second prediction region with a current direction of robot walking as a reference direction, the sixth prediction point is located in the reference direction, a line connecting the sixth prediction point with the circle center and the reference direction form a sixth angle, the seventh prediction point is located on one side of the 
Huang teaches constructing a first arc line with a first length as a radius by using the reference point as a circle center, and constructing a second arc line with a second length as a radius, wherein the first length is smaller than the second length (Fig. 1, first arc line is the arc line with first radius Rs (hereinafter referred to as AL1), the second arc line is the arc line with second radius Ro (hereinafter referred to as AL2), the reference point 0 is the circle center, and Rs is smaller than Ro);
determining a region between the first arc line and the second arc line as a first prediction region (Fig. 1, the region between AL1 and AL2 is a first prediction region (shown as dark shaded region in Figure 1 annotated, provided below));
determining a region outside the second arc line as a second prediction region (Fig. 1, the region outside of AL2 is a second prediction region (shown as light shaded region in Figure 1 annotated, provided below);
determining a first prediction point, a second prediction point, a third prediction point, a fourth prediction point, and a fifth prediction point in the first prediction region with a current direction of robot walking as a reference direction (Fig. 1, the line within the first prediction region (with radius Rb, hereinafter Prediction Line1) contains an infinite set of prediction points (and thus prediction points 1-5, hereinafter referred to as P1-P5) in the first prediction region with a current direction of robot walking as a reference direction; the large white arrow near the X-Y origin shows the current direction of the robot waling as the reference direction), 
(Fig. 1, the line within the first prediction region (with radius Rb) contains an infinite set of prediction points; the line can contain P1 where a line from P1 to the circle center and reference direction can form a first angle (hereinafter, θ1); Fig. 1, any point on the Prediction Line1 will form an angle with the origin and the reference direction based on its position within the X-Y coordinate system)
the second prediction point and the fourth prediction point are located on one side of the first prediction point, a line connecting the second prediction point with the circle center and the line connecting the first prediction point with the circle center form a second angle, a line connecting the fourth prediction point with the circle center and the line connecting the first prediction point with the circle center form a fourth angle (Fig. 1, the line within the first prediction region (with radius Rb) contains an infinite set of prediction points; the line can contain P2 and P4, where lines from P2 and P4 to the circle center and reference direction can form second and fourth angles (hereinafter, θ2 and θ4); see annotated Figure 1, provided below), 
the third prediction point and the fifth prediction point are located on the other side of the first prediction point, a line connecting the third prediction point with the circle center and the line connecting the first prediction point with the circle center form a third angle, and a line connecting the fifth prediction point with the circle center and the line connecting the first prediction point with the circle center form a fifth angle (Fig. 1, the line within the first prediction region (with radius Rb) contains an infinite set of prediction points; the line can contain P3 and P5, where lines from P3 and P5 to the circle center and reference direction can form third and fifth angles (hereinafter, θ3 and θ5); see annotated Figure 1, provided below); and
determining a sixth prediction point, a seventh prediction point and an eighth prediction point in the second prediction region with a current direction of robot walking as a reference direction (Fig. 1, the line on the edge of the second prediction region (with radius Rmax, hereinafter Prediction Line2) contains an infinite set of prediction points (and thus prediction points 6-8, hereinafter referred to as P6-P8) in the second prediction region with a current direction of robot walking as a reference direction; the large white arrow near the X-Y origin shows the current direction of the robot waling as the reference direction), 
the sixth prediction point is located in the reference direction, a line connecting the sixth prediction point with the circle center and the reference direction form a sixth angle, the seventh prediction point is located on one side of the sixth prediction point, a line connecting the seventh prediction point with the circle center and the line connecting the sixth prediction point with the circle center form a seventh angle, the eighth prediction point is located on the other side of the sixth prediction point, and a line connecting the eighth prediction point with the circle center and the line connecting the sixth prediction point with the circle center form an eighth angle (Fig. 1, the line on the edge of the second prediction region (with radius Rmax) contains an infinite set of prediction points; the line can contain P6, P7, and P8, where lines from P6, P7, and P8 to the circle center and reference direction can form sixth, seventh, and eighth (hereinafter, θ6, θ7, and θ8); see annotated Figure 1, provided below).
Fong and Huang are analogous art to the claimed invention since they are from the similar field of autonomous robot navigation methods and mapping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Fong with the dynamic detection aspects of Huang to create a dynamic detection model with a current location of a robot as a reference point where the robot has reference points surrounding itself at various angles at various distances.
The motivation for modification would have been to create a dynamic detection model with a current location of a robot as a reference point where the robot has reference points surrounding itself 

    PNG
    media_image1.png
    496
    733
    media_image1.png
    Greyscale

Annotated Figure 1 of Huang. See provided Foreign Reference for Original Figure 1.
Regarding claim 3, Fong-Huang teach the invention as described in claim 2. Fong-Huang further teach: wherein the first length is 1.2 times the radius of a robot body, and the second length is twice the radius of the robot body (Huang, Fig. 1, AL1 has radius Rs which can be 1.2 times the radius of the robot body, the robot body having radius Rr; AL2 has radius Ro which can be twice the radius of the robot body). While Fong-Huang do not explicitly teach the specific lengths, applying any mathematical formulae, including that of the claimed invention (lengths of arcs being ratios of the radius of the robot body), would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving concentric circles (or arcs) of different radii. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any 

Regarding claim 4, Fong-Huang teach the invention as described in claim 2. Fong-Huang further teach: wherein the first prediction point is located at an intersection of the first arc line and the reference direction (Huang, Fig. 1, the first prediction point is on the y-axis where an arc line intersects with the y-axis; here, the first arc line has radius Rs, so the first prediction point can be the point where arc with radius Rs intersects the y-axis). 
However, Fong-Huang do not explicitly teach the second prediction point is located at an intersection of a first perpendicular line and a first parallel line; the third prediction point is located at an intersection of the first perpendicular line and a second parallel line; the fourth prediction point is located within a first line segment in a third parallel line; and the fifth prediction point is located within a second line segment in a fourth parallel line; and wherein the first perpendicular line is a perpendicular line that passes through the first prediction point and is perpendicular to the reference direction; the first parallel line is a parallel line that is located on one side of the reference direction, parallel to the reference direction and has a perpendicular distance from the reference direction by the radius of the robot body; the second parallel line is a parallel line that is located on the other side of the reference direction, parallel to the reference direction and has a perpendicular distance from the reference direction by the radius of the robot body; the third parallel line is a parallel line that is located on one side of the reference direction, parallel to the reference direction and has a perpendicular distance from the reference direction by the first length; the fourth parallel line is a parallel line that is located on the other side of the reference direction, parallel to the reference direction and has a perpendicular 
Fong-Huang do teach a plurality of parallel and perpendicular lines, line segments, points, and arc lines associated with specific distances from the robot that can connect lines and points to one another (Huang, Fig. 1). Thus, the claimed invention would be obvious to try by one of ordinary skill in the art since it is merely a duplication of parts disclosed in Huang. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The motivation for modification by duplication of parts would have been to create a robot that can more effectively map its surroundings by using the specific reference points, parallel and perpendicular lines, line segments, points, and arc lines information to determine where clear paths may exist more quickly, causing the robot to avoid more obstacles.

Regarding claim 5, Fong-Huang teach the invention as described in claim 4. Fong-Huang further teach: sixth, seventh, and eighth prediction points (Huang, Fig. 1, the second arc line with radius Ro contains an infinite set of prediction points; the line can contain P6, P7, and P8)
However, Fong-Huang do not explicitly teach wherein the sixth prediction point is located at an intersection of the second arc line and the reference direction; the seventh prediction point is located within a third line segment in a third perpendicular line; and the eighth prediction point is located within a fourth line segment in the third perpendicular line; and wherein the third perpendicular line is a perpendicular line that passes through the sixth prediction point and is perpendicular to the reference 
Fong-Huang do teach a plurality of parallel and perpendicular lines, line segments, points, and arc lines associated with specific distances from the robot that can connect lines and points to one another (Huang, Fig. 1). Thus, the claimed invention would be obvious to try by one of ordinary skill in the art since it is merely a duplication of parts disclosed in Huang. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The motivation for modification by duplication of parts would have been to create a robot that can more effectively map its surroundings by using the specific reference points, parallel and perpendicular lines, line segments, points, and arc lines information to determine where clear paths may exist more quickly, causing the robot to avoid more obstacles.

Regarding claim 6, Fong-Huang teach the invention as described in claim 2. Fong-Huang further teach: wherein predicting a forward path condition of the robot based on the dynamic detection model comprises the following steps (Fong, ([0027], the robot can be instructed to move forward, to stop, to move backward, to turn, to rotate about a vertical axis; [0041], as the map of landmarks is constructed and refined, the robot is able to make increasingly accurate estimates of its current pose and the pose of anchor nodes; the updated estimates of the robot and node locations can be used to create an occupancy map for path planning (i.e. estimating and predicting locations and paths); see also [0040]; Fig. 6B, shows predicting a forward path trajectory for the robot based on the dynamic detection model of environment information; arrow from A1 through A4 show a forward path prediction for the robot):
establishing an XY-axis local coordinate system with a current location of the robot as a local coordinate origin and a current direction as a local Y-axis direction (Huang, Fig. 1, shows the robot with radius Rr at the origin of a local XY-axis coordinate system where the current location of the robot is the local coordinate origin and the current direction (the large white arrow) is a local Y-axis direction);
converting local coordinates in the XY-axis local coordinate system where the first prediction point to the eighth prediction point are located into global coordinates in a corresponding XY-axis global coordinate system (Huang, [0002], local and global planning characteristics can be combined; Fig. 1, shows local coordinates in the XY-axis local coordinate system with prediction points 1-8; Fong, Fig. 2A, shows the robot in a XY-axis global coordinate system; here, the local system and the global system are combined so the prediction points of Huang would still exist in the conversion to a global system of Fong (the location (x,y) in Fong is the location (0,0) of the robot in Huang, and the y-axis in Huang is the angled axis at theta degrees from the x-axis in Fig. 1 Fong));
converting the global coordinates into grid coordinates (Fong, Fig. 2B, the (x,y) location of the robot in the global coordinates is converted to anchor node A1 in the grid coordinates; the grid coordinates are shown by element 260; here, the global coordinates become grid coordinates); and
determining statuses of grid units corresponding to the first prediction point to the eighth prediction point based on the grid coordinates and a grid map (Fong, [0026], the mapping module generates a grid comprising local parameters and global parameters; the grid depicts the properties of the environment in proximity to associated anchor nodes related to the robot; [0031], the grid can show locations of obstacles and open spaces; Fig. 2B, shows a grid showing the dark status of an obstacle and a light status of open space; Huang, Fig. 1, shows the local coordinate system with prediction points 1-8; the local coordinate system is converted to global and then grid, so the grid coordinate system has status information of Fong with the prediction points of Huang).
The motivation for combination of Fong and Huang would have been to create a robot that can more effectively map its surroundings by using varying coordinate systems that can be converted back and forth to establish the robot in local, global, and grid coordinate frames. Converting from a local to global to grid coordinate system enables the robot to more effectively determine where clear paths exist, causing the robot to avoid more obstacles.

Regarding claim 7, Fong-Huang teach the invention as described in claim 6. Fong-Huang further teach: wherein converting local coordinates in the XY-axis local coordinate system where the first prediction point to the eighth prediction point are located into global coordinates in a corresponding XY-axis global coordinate system comprises the following steps (Huang, [0002], local and global planning characteristics can be combined; Fig. 1, shows local coordinates in the XY-axis local coordinate system with prediction points 1-8; Fong, Fig. 2A, shows the robot in a XY-axis global coordinate system; here, the local system and the global system are combined so the prediction points of Huang would still exist in the conversion to a global system of Fong (the location (x,y) in Fong is the location (0,0) of the robot in Huang, and the y-axis in Huang is the angled axis at theta degrees from the x-axis in Fig. 1 Fong)):
determining the global coordinates of the current location of the robot in the XY-axis global coordinate system as (x, y) (Fong, Fig. 2A, the current location of the robot in the global coordinate system is labeled (x,y));
(Fong Fig. 2A and Huang Fig. 1 combined (shown below), any angle between the current direction and the y-axis can be theta, Fong shows theta as between the current direction and the x-axis, but it is an obvious substitution to change it to the y-axis, as shown in the annotated figures below);
determining the local coordinates of the first prediction point in the XY-axis local coordinate system as (x1, y1) (Fong Fig. 2A and Huang Fig. 1 combined (shown below), the right-most point is the first prediction point, and can be defined as (x1,y1) in the local coordinate system);
determining the local coordinates of the second prediction point in the XY-axis local coordinate system as (x2, y2) (Fong Fig. 2A and Huang Fig. 1 combined (shown below), the top-most point is the second prediction point, and can be defined as (x2,y2) in the local coordinate system);
However, Fong-Huang do not explicitly teach determining a distance between a projection point where the first prediction point is projected to the X axis in the XY-axis global coordinate system and a projection point where the current location of the robot is projected to the X axis in the XY-axis global coordinate system as xr1=(x1*cos θ−y1*sin θ), and determining a distance between a projection point where the first prediction point is projected to the Y axis in the XY-axis global coordinate system and a projection point where the current location of the robot is projected to the Y axis in the XY-axis global coordinate system as yr1=(x1*sin θ+y1*cos θ); determining the global coordinates of the first prediction point as (xw1=x+xr1, yw1=y+yr1); determining a distance between a projection point where the second prediction point is projected to the X axis in the XY-axis global coordinate system and the projection point where the current location of the robot is projected to the X axis in the XY-axis global coordinate system as xr2=(x2*cos θ−y2*sin θ), and determining a distance between a projection point where the second prediction point is projected to the Y axis in the XY-axis global coordinate system and the projection point where the current location of the robot is projected to the Y axis in the XY-axis global 
Fong-Huang do teach establishing local, global, and grid coordinate systems, and converting points from local coordinates to global coordinates and then to grid coordinates (Huang, [0002], combining the characteristics of global planning and local planning; Fong, [0026], the mapping module generates a grid comprising local parameters and global parameters; the grid depicts the properties of the environment in proximity to associated anchor nodes related to the robot).
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving coordinate transformations between different coordinate systems. These mathematical processes are well known in the art (as shown by the provided Non-Patent Literature (Wikipedia Entries for “Cartesian Coordinate System”, “List of Trigonometric Identities”, “Rotation of Axes”, and “Vector Projection”)). Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.
The mathematical processes shown by the Non-Patent Literature would be combined with Fong and Huang in order to achieve the conversion from local to global coordinate systems, for any and all prediction points defined within the system. The motivation for combination would be to use simple algebraic, geometric, and trigonometric processes to establish the robot in multiple coordinate frames, to more effectively track the robot movement, location, and available paths.

    PNG
    media_image2.png
    613
    648
    media_image2.png
    Greyscale

Combined Figure showing overlay of Huang Fig. 1 (local coordinate system) and Fong Fig. 2A (global coordinate system).

    PNG
    media_image3.png
    408
    426
    media_image3.png
    Greyscale

Combined Figure showing overlay of Huang Fig. 1 (local coordinate system) and Fong Fig. 2A (global coordinate system) with (x,y) of the robot location, prediction points 1 and 2, lines of prediction point 1 projected to the x and y axes, and theta with respect to the global y-axis and the current direction.
Regarding claim 8, Fong-Huang teach the invention as described in claim 7. Fong-Huang further teach: wherein converting the global coordinates into grid coordinates comprises the following steps (Fong, Fig. 2B, the (x,y) location of the robot in the global coordinates is converted to anchor node A1 in the grid coordinates; the grid coordinates are shown by element 260; here, the global coordinates become grid coordinates):
determining the grid unit as a square with a side length of L (Fong, Fig. 2B, the grid map is made up of square grid units and a grid unit can have a side length L).
However, Fong-Huang do not explicitly teach determining the grid coordinates of the first prediction point as (xg1=xw1/L, yg1=yw1/L), and rounding the results of xw1/L and yw1/L; determining the grid coordinates of the second prediction point as (xg2=xw2/L, yg2=yw2/L), and rounding the results of xw2/L and yw2/L; and by analogy, completing the determination of the grid coordinates of the eighth prediction point.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a square grid map from a global coordinate system using variables and algebra (see all NPL listed above). Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

Regarding claim 9, Fong-Huang teach the invention as described in claim 6. Fong-Huang further teach: wherein controlling a walking mode of the robot based on the prediction result comprises the (Fong, [0027], control the movement of the robot through path planning to efficiently guide the robot to a desired destination; the path planning is based on a parameter map generated from a plurality of parameter grids using current estimations of the poses of anchor nodes corresponding to those grids):
judging whether a grid unit corresponding to the first prediction point, the second prediction point or the third prediction point is a dangerous unit (Fong, [0026], the mapping module generates a grid comprising local parameters and global parameters; the grid depicts the properties of the environment in proximity to associated anchor nodes related to the robot; [0031], the grid can show locations of obstacles and open spaces; Fig. 2B, shows a grid showing the dark status of an obstacle and a light status of open space; Huang, Fig. 1, shows the local coordinate system with prediction points 1-8; the local coordinate system is converted to global and then grid, so the grid coordinate system has status information of Fong with the prediction points of Huang; Fong, [0024], the sensors can determine distance to objects, can detect staircases, and floor surfaces such as dirt, slippage, and soil characteristics; [0025], the sensor information is used to determine the grid map of information; here, the grid map with associated prediction points can judge where there is dirt or slippage (i.e. dangerous units));
if the grid unit corresponding to the first prediction point, the second prediction point or the third prediction point is the dangerous unit, controlling the robot to walk according to a first walking mode (Fong, [0026], the mapping module generates a grid comprising local parameters and global parameters; Huang, Fig. 1, shows the local coordinate system with prediction points 1-8; the local coordinate system is converted to global and then grid, so the grid coordinate system has status information of Fong with the prediction points of Huang; Fong, [0027], the navigation module can make the robot move forward, stop, backwards, turn, rotate about a vertical axis; here, the first walking mode is moving the robot forward, backward, stopping, or turning as necessitated by a dangerous unit);
if the grid unit corresponding to the first prediction point, the second prediction point or the third prediction point is not the dangerous unit, judging whether the grid unit corresponding to the first prediction point, the second prediction point or the third prediction point is a cliff unit or an obstacle unit (Fong, [0026], the mapping module generates a grid comprising local parameters and global parameters; Huang, Fig. 1, shows the local coordinate system with prediction points 1-8; the local coordinate system is converted to global and then grid, so the grid coordinate system has status information of Fong with the prediction points of Huang; Fong, [0024], the sensors can determine distance to objects, can detect staircases, and floor surfaces such as dirt, slippage, and soil characteristics; [0025], the sensor information is used to determine the grid map of information; here, the grid map with associated prediction points can judge what kind of unit (i.e. dangerous or cliff or obstacle) is in the robot environment);
if the grid unit corresponding to the first prediction point, the second prediction point or the third prediction point is the cliff unit or the obstacle unit, controlling the robot to walk according to a second walking mode (Fong, [0026], the mapping module generates a grid comprising local parameters and global parameters; Huang, Fig. 1, shows the local coordinate system with prediction points 1-8; the local coordinate system is converted to global and then grid, so the grid coordinate system has status information of Fong with the prediction points of Huang; Fong, [0024], the sensors can determine distance to objects, can detect staircases, and floor surfaces such as dirt, slippage, and soil characteristics; [0025], the sensor information is used to determine the grid map of information; here, the grid map with associated prediction points can judge what kind of unit (i.e. dangerous or cliff or obstacle) is in the robot environment; Fong, [0027], the navigation module can make the robot move forward, stop, backwards, turn, rotate about a vertical axis; here, the second walking mode is moving the robot forward, backward, stopping, or turning as necessitated by a cliff or obstacle unit);
if the grid unit corresponding to the first prediction point, the second prediction point or the third prediction point is not the cliff unit or the obstacle unit, judging whether a grid unit corresponding to the fourth prediction point or the fifth prediction point is a cliff unit or an obstacle unit (Fong, [0026], the mapping module generates a grid comprising local parameters and global parameters; Huang, Fig. 1, shows the local coordinate system with prediction points 1-8; the local coordinate system is converted to global and then grid, so the grid coordinate system has status information of Fong with the prediction points of Huang; Fong, [0024], the sensors can determine distance to objects, can detect staircases, and floor surfaces such as dirt, slippage, and soil characteristics; [0025], the sensor information is used to determine the grid map of information; here, the grid map with associated prediction points can judge what kind of unit (i.e. dangerous or cliff or obstacle) is in the robot environment);
if the grid unit corresponding to the fourth prediction point or the fifth prediction point is a cliff unit or an obstacle unit, controlling the robot to walk according to a third walking mode (Fong, [0026], the mapping module generates a grid comprising local parameters and global parameters; Huang, Fig. 1, shows the local coordinate system with prediction points 1-8; the local coordinate system is converted to global and then grid, so the grid coordinate system has status information of Fong with the prediction points of Huang; Fong, [0024], the sensors can determine distance to objects, can detect staircases, and floor surfaces such as dirt, slippage, and soil characteristics; [0025], the sensor information is used to determine the grid map of information; here, the grid map with associated prediction points can judge what kind of unit (i.e. dangerous or cliff or obstacle) is in the robot environment; Fong, [0027], the navigation module can make the robot move forward, stop, backwards, turn, rotate about a vertical axis; here, the third walking mode is moving the robot forward, backward, stopping, or turning as necessitated by a cliff or obstacle unit);
if the grid unit corresponding to the fourth prediction point or the fifth prediction point is not the cliff unit or the obstacle unit, judging whether a grid unit corresponding to the sixth prediction point, the seventh prediction point or the eighth prediction point is a cliff unit or an obstacle unit (Fong, [0026], the mapping module generates a grid comprising local parameters and global parameters; Huang, Fig. 1, shows the local coordinate system with prediction points 1-8; the local coordinate system is converted to global and then grid, so the grid coordinate system has status information of Fong with the prediction points of Huang; Fong, [0024], the sensors can determine distance to objects, can detect staircases, and floor surfaces such as dirt, slippage, and soil characteristics; [0025], the sensor information is used to determine the grid map of information; here, the grid map with associated prediction points can judge what kind of unit (i.e. dangerous or cliff or obstacle) is in the robot environment);
if the grid unit corresponding to the sixth prediction point, the seventh prediction point or the eighth prediction point is the cliff unit or the obstacle unit, controlling the robot to walk according to a fourth walking mode (Fong, [0026], the mapping module generates a grid comprising local parameters and global parameters; Huang, Fig. 1, shows the local coordinate system with prediction points 1-8; the local coordinate system is converted to global and then grid, so the grid coordinate system has status information of Fong with the prediction points of Huang; Fong, [0024], the sensors can determine distance to objects, can detect staircases, and floor surfaces such as dirt, slippage, and soil characteristics; [0025], the sensor information is used to determine the grid map of information; here, the grid map with associated prediction points can judge what kind of unit (i.e. dangerous or cliff or obstacle) is in the robot environment; Fong, [0027], the navigation module can make the robot move forward, stop, backwards, turn, rotate about a vertical axis; here, the fourth walking mode is moving the robot forward, backward, stopping, or turning as necessitated by a cliff or obstacle unit); and
if the grid unit corresponding to the sixth prediction point, the seventh prediction point or the eighth prediction point is not the cliff unit or the obstacle unit, keeping a current walking mode of the robot (Fong, [0026], the mapping module generates a grid comprising local parameters and global parameters; Huang, Fig. 1, shows the local coordinate system with prediction points 1-8; the local coordinate system is converted to global and then grid, so the grid coordinate system has status information of Fong with the prediction points of Huang; Fong, [0024], the sensors can determine distance to objects, can detect staircases, and floor surfaces such as dirt, slippage, and soil characteristics; [0025], the sensor information is used to determine the grid map of information; here, the grid map with associated prediction points can judge what kind of unit (i.e. dangerous or cliff or obstacle) is in the robot environment; Fong, [0027], the navigation module can make the robot move forward, stop, backwards, turn, rotate about a vertical axis; here, the current walking mode is moving the robot forward, backward, stopping, or turning as necessitated by the route set for the robot),
wherein the dangerous unit is a grid unit where the robot detects a jam or slip, the obstacle unit is a grid unit where the robot detects an obstacle, and the cliff unit is a grid unit where the robot detects a cliff (Fong, [0026], the mapping module generates a grid comprising local parameters and global parameters; Huang, Fig. 1, shows the local coordinate system with prediction points 1-8; the local coordinate system is converted to global and then grid, so the grid coordinate system has status information of Fong with the prediction points of Huang; Fong, [0024], the sensors can determine distance to objects, can detect staircases, and floor surfaces such as dirt, slippage, and soil characteristics; [0025], the sensor information is used to determine the grid map of information; here, the grid map with associated prediction points can judge what kind of unit (i.e. dangerous or cliff or obstacle) is in the robot environment).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US 2014/0005933 A1, referred to as Fong) and Huang (CN 105509729 A, referred to as Huang, English translation provided, original provided by Applicant), and further in view of Jones et al. (US 2010/0263142 A1, hereinafter referred to as Jones).
Regarding claim 10, Fong-Huang teach the invention as described in claim 9. Fong-Huang further teach: controlling the robot to walk according to a first walking mode comprises the following steps (Fong, [0027], the navigation module can make the robot move forward, stop, backwards, turn, rotate about a vertical axis; here, the firth walking mode is moving the robot forward, backward, stopping, or turning as necessitated by a cliff or obstacle unit: 
controlling the robot to stop walking (Fong, [0027], the navigation module can instruct the robot to stop moving).
However, Fong-Huang do not explicitly teach judging whether the robot is in a bow-shaped walking phase; if yes, controlling the robot to turn around; if no, determining that the robot is in the phase of walking sidewise, and controlling the robot to continue to walk sidewise after bypassing the dangerous unit.
Jones teaches judging whether the robot is in a bow-shaped walking phase (Figs. 1C, 1D, and 11, the robot can travel in a bow-shaped walking phase),
if yes, controlling the robot to turn around (Fig. 11, when the robot is in the bow-shaped walking phase (zig-zig pattern) it can turn around (when the robot hits object 101 or gets stuck near object 101 it turns around)); 
if no, determining that the robot is in the phase of walking sidewise (Fig. 1A and 1B, when the robot is not traveling in the bow-shaped phase (like that of Figs. 1C and 1D) then it is walking in a walking sideways phase), and 
([0100], the robot detects a situation where it might get stuck (i.e. dangerous unit); the robot performs panic turn behaviors to escape; Figs. 1A and 1B, when the robot encounters a dangerous unit (i.e. being close to a wall or corner where the robot can get stuck) it continues operating in the sideways phase after avoiding the wall by turning).
Fong, Huang, and Jones are analogous art to the claimed invention since they are from the similar field of autonomous robot navigation methods and mapping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Fong-Huang with the modes of Jones to create a robot that changes walking modes/phases when encountering dangerous, obstacle, or cliff units.
The motivation for modification would have been to create a robot that changes walking modes/phases when encountering dangerous, obstacle, or cliff units in order to have a robot that can more effectively interact with its surroundings by using information about its environment to determine where clear paths may exist while avoiding obstacles, cliffs, and dangerous areas.

Regarding claim 11, Fong-Huang teach the invention as described in claim 9. Fong-Huang further teach: controlling the robot to walk according to a second walking mode comprises the following steps (Fong, [0027], the navigation module can make the robot move forward, stop, backwards, turn, rotate about a vertical axis; here, the second walking mode is moving the robot forward, backward, stopping, or turning as necessitated by a cliff or obstacle unit): 
determining that the grid unit is an obstacle unit or a cliff unit (Fong, [0024], the sensors can determine distance to objects, can detect staircases, and floor surfaces such as dirt, slippage, and soil characteristics; [0025], the sensor information is used to determine the grid map of information; here, the grid map with associated prediction points can judge what kind of unit (i.e. dangerous or cliff or obstacle) is in the robot environment).
However, Fong-Huang do not explicitly teach if it is determined that the grid unit is an obstacle unit, controlling the robot to reduce the walking speed by a first proportion; if it is determined that the grid unit is a cliff unit, controlling the robot to reduce the walking speed by a second proportion.
Jones teaches if it is determined that the grid unit is an obstacle unit, controlling the robot to reduce the walking speed by a first proportion ([0075], various actions can be taken when an obstacle is encountered; the robot can change spiral directions from counter-clockwise to clockwise, effectively reversing its movement path when it comes in contact with an obstacle; here, the change in movement direction requires changing the robot walking speed by a proportion in order to slow and stop to then speed up in a different direction); 
if it is determined that the grid unit is a cliff unit, controlling the robot to reduce the walking speed by a second proportion ([0115], if a cliff detector goes off, the robot slows down to a speed 77% of its normal speed (i.e. reduces the walking speed by a second proportion)).
Fong, Huang, and Jones are analogous art to the claimed invention since they are from the similar field of autonomous robot navigation methods and mapping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Fong-Huang with the modes of Jones to create a robot that changes walking modes/phases when encountering dangerous, obstacle, or cliff units.
The motivation for modification would have been to create a robot that changes walking modes/phases when encountering dangerous, obstacle, or cliff units in order to have a robot that can more effectively interact with its surroundings by using information about its environment to determine where clear paths may exist while avoiding obstacles, cliffs, and dangerous areas.

Regarding claim 12, Fong-Huang teach the invention as described in claim 9. Fong-Huang further teach: controlling the robot to walk according to a third walking mode comprises the following steps (Fong, [0027], the navigation module can make the robot move forward, stop, backwards, turn, rotate about a vertical axis; here, the third walking mode is moving the robot forward, backward, stopping, or turning as necessitated by a cliff or obstacle unit): 
However, Fong-Huang do not explicitly teach controlling the robot to reduce the walking speed by a third proportion.
Jones teaches controlling the robot to reduce the walking speed by a third proportion ([0115], if a cliff detector goes off, the robot slows down to a speed 77% of its normal speed (i.e. reduces the walking speed by a third proportion)).
Fong, Huang, and Jones are analogous art to the claimed invention since they are from the similar field of autonomous robot navigation methods and mapping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Fong-Huang with the modes of Jones to create a robot that changes walking modes/phases when encountering dangerous, obstacle, or cliff units.
The motivation for modification would have been to create a robot that changes walking modes/phases when encountering dangerous, obstacle, or cliff units in order to have a robot that can more effectively interact with its surroundings by using information about its environment to determine where clear paths may exist while avoiding obstacles, cliffs, and dangerous areas.

Regarding claim 13, Fong-Huang teach the invention as described in claim 9. Fong-Huang further teach: controlling the robot to walk according to a fourth walking mode comprises the following steps (Fong, [0027], the navigation module can make the robot move forward, stop, backwards, turn, rotate about a vertical axis; here, the fourth walking mode is moving the robot forward, backward, stopping, or turning as necessitated by a cliff or obstacle unit): 
However, Fong-Huang do not explicitly teach controlling the robot to reduce the walking speed by a fourth proportion.
	Jones teaches controlling the robot to reduce the walking speed by a fourth proportion ([0115], if a cliff detector goes off, the robot slows down to a speed 77% of its normal speed (i.e. reduces the walking speed by a fourth proportion)).
Fong, Huang, and Jones are analogous art to the claimed invention since they are from the similar field of autonomous robot navigation methods and mapping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Fong-Huang with the modes of Jones to create a robot that changes walking modes/phases when encountering dangerous, obstacle, or cliff units.
The motivation for modification would have been to create a robot that changes walking modes/phases when encountering dangerous, obstacle, or cliff units in order to have a robot that can more effectively interact with its surroundings by using information about its environment to determine where clear paths may exist while avoiding obstacles, cliffs, and dangerous areas.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe et al. (US 5,400,244): Watanabe teaches controlling a mobile robot based on danger avoidance, safety regions, and interest region following. The robot is operated based on moving distances and moving directions.
Bruemmer et al. (US 7,211,980 B1): Bruemmer teaches controlling a robot in an environment by using its target bearing and sensing whether the robot is blocked in front. It teaches the robot sensing its environment and mapping the area, and how the robot is controlled when it reaches obstacles/walls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664